Shaw, C. J.
This was a very special and limited warranty, in a quitclaim deed made by the defendant to the plaintiff, against the lawful claims and demands of all persons, claiming by, through or under him, and against no other claims or demands. Now, supposing the taxes on the estate for 1840 and 1841 did constitute a lien upon the estate, it was not an incumbrance made or suffered by the defendant, nor was the claim on the land, as a security for these taxes, a claim by or under the defendant. The incumbrance was suffered by Pickering, a prior holder of the land. The taxes were duly assessed to him. When the first tax was assessed, Pickering was a mortgagor in possession, taking the rents and profits, and the defendant was mortgagee. In March 1841, before the second of these taxes was levied, Pickering, by a quitclaim deed, released the equity of redemption to the defendant, who was then mortgagee, and thus vested the entire estate in him. But, at the same time, and as part of the same transaction, the defendant gave back an agreement *559to convey the estate to him, by a quitclaim deed, in one year, upon payment of a sum named. During that year, Pickering was in possession, under an equitable title. The tax was duly assessed to him; and he, and not the defendant, suffered the incumbrance caused by it.
But if we were permitted to look beyond the terms of the defendant’s very limited covenant of warranty against his own acts, the result would be the same. The plaintiff took an assignment of the defendant’s agreement to convey the estate to Pickering by a quitclaim deed. As assignee, the plaintiff took the rights of Pickering only, subject to all equities of the defendant, as against Pickering. The defendant, under his agreement, would have been liable for no incumbrances, except those suffered by himself, after the agreement; and a fortiori for none suffered by Pickering himself. By the assignment, the plaintiff stood in the same situation with his assignor, entitled to the same benefits, and subject to the same burdens. Exceptions overruled.